Citation Nr: 0933499	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain. 

2.  Entitlement to an initial rating in excess of 10 percent 
for left lower radiculopathy. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to 
January 1972 and from November 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

As the Veteran has perfected a timely appeal with respect to 
the service-connected lumbosacral spine disability, the 
applicable diagnostic code instructs the adjudicator to 
consider any associated neurological impairment, and a left 
lower radiculopathy disability has been found by the RO to be 
associated with the service-connected lumbosacral spine 
disability, the Board will consider both of these issues on 
appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

In July 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

With regard to both issues on appeal, the Board notes that, 
at the July 2009 hearing, the Veteran referenced pertinent 
treatment at the VA Outpatient Clinic in Athens, Georgia, 
which is part of the VA Medical Center (VAMC) in Augusta, 
Georgia.  Also, the Veteran cited relevant medical care at 
the VA Outpatient Clinic in Lawrenceville, Georgia, which is 
part of the VAMC in Atlanta, Georgia.  As no attempt appears 
to have been made to obtain copies of these medical records, 
the RO, through the AMC, should attempt to procure such 
documents on remand.  

Moreover, the Veteran was last accorded a VA examination of 
his service-connected lumbosacral spine and left lower 
radiculopathy disabilities in December 2006.  On multiple 
occasions since then, he has described a worsening of the 
severity of both disabilities.  In particular, he maintains 
that he is underemployed and in constant pain, due to his 
lumbosacral spine and left lower radiculopathy disabilities.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased lumbosacral spine and left 
lower radiculopathy symptomatology since the prior 
examination in December 2006, the Board finds that additional 
VA examination is necessary to determine the current nature 
and extent of these service-connected disabilities.  

Moreover, the Board notes that neither the VCAA notice letter 
sent to the Veteran in July 2004, nor any other 
correspondence issued to him during the current appeal, has 
provided notice of the information and evidence necessary to 
substantiate his claim for an increased rating for his low 
back disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Thus, on remand, a corrective VCAA notice letter 
should be furnished to him.  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to an increased rating for the 
service-connected lumbosacral strain.  
Such letter should comply with the notice 
requirements for increased rating claims, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

2.  Obtain records of lumbosacral spine 
and left lower radiculopathy treatment 
that the Veteran may have received at the 
VA Outpatient Clinic in Athens, Georgia 
[which is part of the VAMC in Augusta, 
Georgia] from January 2007 to December 
2008 and at the VA Outpatient Clinic in 
Lawrenceville, Georgia [which is part of 
the VAMC in Atlanta, Georgia] since 
November 2008.  All such available reports 
should be associated with the claims 
folder.  All attempts to procure such 
records (including any negative responses) 
should be annotated in the claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
lumbosacral strain and left lower 
radiculopathy disabilities.  The claims 
folder must be reviewed in conjunction 
with the examination.  Any testing deemed 
necessary should be conducted.  

All pertinent pathology found on 
examination should be noted in the report 
of the evaluation.  In particular, the 
examiner should address:  

(1)	the presence or absence of any 
unfavorable ankylosis of the 
Veteran' entire thoracolumbar spine 
or unfavorable ankylosis of his 
entire spine.  

(2)	whether the Veteran's low back 
exhibits weakened movement, excess 
fatigability, or incoordination that 
is attributable to the applicable 
service-connected disability.  If 
feasible, this determination should 
be expressed in terms of the degree 
of additional range of motion lost.  
The examiner should also express an 
opinion as to the degree to which 
pain could significantly limit 
functional ability during flare-ups 
or when the Veteran uses his low 
back repeatedly over time. 

(3)	whether the Veteran has any 
incapacitating episodes of his 
service-connected low back 
disability that requires bed rest 
prescribed by a physician and 
treatment by a physician.  If such 
incapacitating episodes are shown, 
the examiner should address the 
frequency of such incapacitating 
episodes in the past 12 months.  In 
addressing this question, the 
examiner should state whether the 
Veteran has intervertebral disc 
syndrome associated with his 
service-connected lumbosacral 
strain.  

(4)	whether the Veteran has any 
neurological disabilities associated 
with the service-connected 
lumbosacral strain-including in 
particular any bowel or bladder 
impairment.  All symptoms and 
limitations caused by any such 
related neurological impairment 
should be discussed.  

(5)	(with regard to the service-
connected left lower radiculopathy) 
the presence, or absence, of any 
marked muscular atrophy as well as 
the presence, or absence, of any 
moderate, moderately severe, or 
severe incomplete paralysis or 
complete paralysis of the Veteran's 
sciatic nerve.  

(6)	whether the Veteran's 
service-connected lumbosacral strain 
and left lower radiculopathy 
disabilities are of such severity as 
to warrant a restriction of his 
activities and employment.  

Complete rationales should be provided for 
all opinions reached.  

4.  Thereafter, re-adjudicate the issues 
on appeal.  If the decisions remain in any 
way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issues on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


